Citation Nr: 1017763	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-26 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, to include as due to herbicide exposure.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for hypertension; and if so, whether service 
connection is warranted.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for dermatitis, to include as due to herbicide 
exposure; and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to January 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which found that new and material evidence had not 
been received sufficient to reopen the previously denied 
claims of entitlement to service connection for hypertension 
and dermatitis.  The June 2007 rating decision also denied 
entitlement to service connection for peripheral neuropathy.

The Veteran provided testimony at a hearing before the 
undersigned Acting Veterans Law Judge in August 2009.  A 
transcript of this hearing has been associated with the 
Veteran's VA claims folder.  The record also reflects the 
Veteran submitted evidence directly to the Board at this 
hearing, accompanied by a waiver of agency of original 
jurisdiction (AOJ) consideration, in accordance with 
38 C.F.R. § 20.1304 (2009).

As an additional matter, the Board finds that the issue of 
entitlement to service connection for diabetes mellitus has 
been raised by the record, but has not been adjudicated by 
the AOJ.  Therefore, the Board does not have jurisdiction 
over this issue, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The Veteran had active service in the Republic of 
Vietnam, and was presumptively exposed to herbicides therein.

3.  The record does not reflect that the Veteran has received 
a competent medical diagnosis of peripheral neuropathy.

4.  Service connection was previously denied for hypertension 
and dermatitis by a January 2005 rating decision; the Veteran 
was informed of this decision, including his right to appeal; 
the January 2005 rating decision is final.

5.  Although the evidence received since the last prior 
denial of service connection for hypertension and dermatitis 
was not previously submitted to agency decisionmakers, it 
does not relate to an unestablished fact necessary to 
substantiate either claim, is cumulative and redundant of the 
evidence of record at the time of the last prior final 
denial, and does not raise a reasonable possibility of 
substantiating either claim.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for peripheral 
neuropathy, to include as due to herbicide exposure therein.  
38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2009).

2.  New and material evidence not having been received to 
reopen the claim of entitlement to service connection for 
hypertension, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.156(a), 3.159 (2009).

3.  New and material evidence not having been received to 
reopen the claim of entitlement to service connection for 
dermatitis, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.156(a), 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  




I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable AOJ decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  Here, the Veteran was sent pre-adjudication notice 
via a letter dated in March 2007.  In pertinent part, this 
letter informed the Veteran of what was necessary to 
substantiate his current appellate claims, what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and the need for the Veteran to 
advise VA of or to submit any evidence in his possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Moreover, the March 2007 letter included 
information regarding disability rating(s) and effective 
date(s) as mandated by the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board further notes that, in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court established significant requirements 
with respect to the content of the notice necessary for those 
cases involving the reopening of previously denied claims.  
Specifically, the Court held that VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought by 
the claimant.  In this case, the March 2007 letter noted the 
prior denial of service connection for hypertension and 
dermatitis; that new and material evidence was required to 
reopen the previously denied claims; described the standard 
for new and material evidence consistent with the relevant 
regulatory provisions; the basis for the prior denials, and 
that any evidence the Veteran submits must relate to that 
fact.  As such, the Board finds that the Veteran has received 
adequate notification pursuant to Kent in this case.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran's service treatment records are on 
file, as are various post-service medical records.  Further, 
the Veteran has had the opportunity to present evidence and 
argument in support of his claims, to include at the August 
2009 Board hearing.  Nothing indicates he has identified the 
existence of any relevant evidence that has not been obtained 
or requested.  The Board notes that no VA examination was 
accorded to the Veteran in this case.  However, under the 
law, an examination is not required in the context of new and 
material evidence claims.  See 38 C.F.R. § 3.159(c)(4)(iii) 
(2009); see also 66 Fed. Reg. 45, 620, 628 (August 29, 2001).  

With respect to the Veteran's claim of entitlement to service 
connection for peripheral neuropathy, as detailed below, he 
has been evaluated for his complaints of numbness and pain 
which is the basis for this claim, and the claimed disability 
has not been diagnosed.  Moreover, this claim is based 
entirely upon presumptive exposure to herbicides while on 
active duty.  As detailed below, VA's position in such cases 
is controlled by regulation.  Therefore, no examination is 
warranted based on the facts of this case.  Consequently, the 
Board finds that the duty to assist the Veteran has been 
satisfied in this case.

II.  The Merits of the Claim

The Veteran alleges that he currently suffers from peripheral 
neuropathy that is the result of a disease or injury in 
service.  Specifically, he contends that this condition is 
due to his exposure to herbicides while service in the 
Republic of Vietnam.  The Board disagrees.

Relevant Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) a causal connection between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e) (2009).

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  See 38 C.F.R. § 3.307(a)(6)(i) 
(2009).  Agent Orange is generally considered a herbicide 
agent and will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  See 38 C.F.R. § 3.307(a)(6)(ii) (2009).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2009); see 
also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Analysis

As noted above, the record reflects that the Veteran had 
active service in the Republic of Vietnam; as such, he is 
considered presumptively exposed to herbicides therein.  See 
38 U.S.C.A. § 1116 (West 2002).
Review of the Veteran's service treatment records, to include 
his January 1969 separation examination, does not reveal any 
complaints of or treatment for peripheral neuropathy or any 
symptoms associated therewith.  Moreover, the Veteran 
indicated on a concurrent Report of Medical History that he 
had not experienced neuritis, paralysis, or any other 
condition consistent with his current complaints of pain and 
numbness.  Further, the Board notes that the Veteran's claim 
of entitlement to service connection for peripheral 
neuropathy is based solely upon the current disability being 
due to in-service herbicide exposure.

Presently, the Veteran complains of numbness and pain in his 
extremities and contends they are manifestations of 
peripheral neuropathy.  The Board notes that even though the 
Veteran is competent as a lay person to describe such visible 
symptomatology, he is not competent to diagnose these 
conditions as symptoms of peripheral neuropathy.  Nothing in 
the claims file indicates that the Veteran has the requisite 
knowledge, skill, experience, training, or education to 
render such a competent medical finding.  See 38 C.F.R. § 
3.159(a)(1) (2009); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

More over, the treatment records on file demonstrate the 
Veteran has been evaluated on multiple occasions for these 
complaints, but they have never been attributed to peripheral 
neuropathy.  In fact, the Veteran's treatment records 
indicate his pain and numbness complaints are due to 
atherosclerotic disease or peripheral vascular disease.  
Additionally, during his August 2009 Board hearing the 
Veteran stated that a medical professional had not 
specifically diagnosed him with peripheral neuropathy.  See 
Board Video Conference Hearing Transcript, August 27, 2009, 
p. 11.  Consequently, the Board must conclude that the 
Veteran does not currently suffer from peripheral neuropathy.

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of 
diagnosed peripheral neuropathy, service connection may not 
be granted.  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997). 
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the Veteran's claim that he currently 
suffers from peripheral neuropathy that is related to 
service.  There is not an approximate balance of evidence.

III.  New and Material Evidence

The Veteran contends that he currently suffers from 
hypertension and dermatitis that are the result of a disease 
or injury in service.  Specifically, he claims that 
sufficient evidence has been received by VA to reopen these 
previously denied claims.  The Board disagrees.

Service connection was previously denied for hypertension and 
dermatitis by a January 2005 rating decision.  The Veteran 
was informed of this decision, including his right to appeal, 
and he did not appeal.  Therefore, that decision is final.  
See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2009).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).  The Court has held 
that, when "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  Further, the Court has also held that 
in order to reopen a previously and finally disallowed claim 
there must be new and material evidence presented since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) 
(overruled on other grounds).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2009).

In this case, the evidence of record at the time of the last 
prior denial in January 2005 included statements from the 
Veteran, his service treatment records, and post-service 
medical records which cover a period through 2004.  His 
service treatment records contain no findings indicative of 
hypertension or dermatitis.  For example, his skin was 
clinically evaluated as normal on his January 1969 separation 
examination, and his blood pressure was found to be 122/76 
(systolic/diastolic).  See 38 C.F.R. § 4.104, Diagnostic Code 
7101 (For VA purposes, hypertension means that the diastolic 
pressure is predominantly 90 or greater, and isolated 
systolic hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.); see also Dorland's Illustrated Medical 
Dictionary at 889 (30th ed. 2003) (Hypertension means 
persistently high arterial blood pressure, and by some 
authorities, the threshold for high blood pressure is a 
reading of 140/90.).  Moreover, the evidence of record 
indicates the Veteran was first diagnosed with both 
disabilities years after his separation from service.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (The normal 
medical findings at the time of separation from service, as 
well as the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.).

The January 2005 rating decision denied both claims, finding 
that there was no basis in the available evidence to 
establish service connection; and that these disabilities did 
not happen in military service, nor were they aggravated or 
caused by service.  Regarding the hypertension, it was also 
found that the disability was not present to a compensable 
degree within the first post-service year so as to warrant a 
grant of service connection pursuant to the presumptive 
provisions of 38 C.F.R. §§ 3.307 and 3.309(a).  In regard to 
the dermatitis, it was stated that this disability was not 
associated with herbicide exposure.

The evidence added to the record since the time of the last 
prior denial includes additional statements from the Veteran, 
including his testimony at the August 2009 hearing, as well 
as additional post-service medical records which cover a 
period through 2009.  Initially, the Board notes that this 
evidence is "new" to the extent it was not previously of 
record.  However, the Board finds that this evidence is 
cumulative and redundant of the evidence of record at the 
time of the January 2005 rating decision.

The additional post-service medical records continue to show 
findings of hypertension and dermatitis (as well as other 
diagnosed skin disorder(s)).  However, there was evidence of 
such current disabilities at the time of the January 2005 
rating decision.  There is still no competent medical 
evidence linking either disability to service, or that 
hypertension was present to a compensable degree within the 
first post-service year, or that the Veteran's skin problems 
have been attributed to a disability associated with 
herbicide exposure under 38 C.F.R. § 3.309(e).  Consequently, 
the Board must find that this evidence is cumulative and 
redundant of that which was of record at the time of the 
prior denial.  See Cornele v. Brown, 6 Vet. App. 59, 62 
(1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical 
evidence that merely documents continued diagnosis and 
treatment of disease, without addressing the crucial matter 
of medical nexus, does not constitute new and material 
evidence).

With regard to the Veteran's additional statement and hearing 
testimony, the Board finds that his current contentions are 
consistent with those advanced at the time of the prior 
denial.  As such, this evidence also appears to be cumulative 
and redundant.  Although he has now indicated his 
hypertension is due to herbicide exposure, as noted above it 
is not listed among the conditions associated with such 
exposure under 38 C.F.R. § 3.309(e).  Therefore, these 
additional contentions do not present a reasonable 
possibility of substantiating the previously denied claim.

There being no other evidence added to the record since the 
prior denial of January 2005, the Board finds that even 
though the evidence received since the last prior denial of 
service connection for hypertension and dermatitis was not 
previously submitted to agency decisionmakers, it does not 
relate to an unestablished fact necessary to substantiate 
either claim, is cumulative and redundant of the evidence of 
record at the time of the last prior final denial, and does 
not raise a reasonable possibility of substantiating either 
claim.  Consequently, new and material evidence has not been 
received in accord with 38 C.F.R. § 3.156(a).  Inasmuch as 
new and material evidence has not been received to support of 
the Veteran's request to reopen, the Board does not have 
jurisdiction to consider the claim or to order additional 
development.  See Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 
1996).


ORDER

Entitlement to service connection for peripheral neuropathy, 
to include as due to herbicide exposure, is denied.

New and material evidence not having been received sufficient 
to reopen the claim of entitlement to service connection for 
hypertension, the benefit sought on appeal is denied.  

New and material evidence not having been received sufficient 
to reopen the claim of entitlement to service connection for 
dermatitis, the benefit sought on appeal is denied.  



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


